Title: From Benjamin Franklin to Thomas Becket, 17 December 1763
From: Franklin, Benjamin
To: Becket, Thomas



Sir
Philada. Dec. 17. 1763
I have received yours of Sept. 12. with the Pamphlets, as mentioned. I have before acknowledged yours of June 24, which came duly to hand with the Books &c. I approve of your continuing Les Arts et Metieres.
The Directors of the Library Company thought the Books you sent them rather higher charg’d than usual; they had therefore, before I came home, fallen on another Method of being supply’d; which on your Account gave me some Concern, as they are constant Buyers, and good Pay.
On the other Side is List of a few Books, which I request you to send me per next Ships. I was glad to learn by your last, that my Friend Mr. Strahan was in good Health, as I had no Line from him. I am Your humble Servant
B Franklin


Philosophic Transactions Part 1st. of Vol. 49.
  ——and Part 2d of Vol. 50.
  Ditto Vols. 52, and 53. and 54 if published. All in blue Covers only, unbound.
Debates in the House of Commons by Anchitel Gray Esqr.
Mallet’s Works.
Astronomical Tables and Precepts for calculating Eclipses, new and Full Moons, &c. to A.D. 7800 by James Ferguson
Concise Account of the Rise of the Society of Arts. Hooper Is.
Essay on Oeconomy—Richardson

Fielding’s Universal Mentor.
2 Prints of the Earl of Bute; best.
With the above let me have my Account that I may send you a Bill to discharge it.
BF.

 Addressed: To / Mr T. Becket / Bookseller / Strand / London
Endorsed: Philadelphia Decbr 13. 1763 Mr franklin Ansd 27 June
